Dismissed and Memorandum Opinion filed December 11, 2008







Dismissed
and Memorandum Opinion filed December 11, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00355-CV
____________
 
TEJAL & REENA, INC. d/b/a SCOTTISH INNS AND SUITES
and DAYS INNS AND SUITES, Appellant
 
V.
 
LA CAL INVESTMENTS OF TEXAS, INC., Appellee
 

 
On Appeal from the
10th District Court 
Galveston County,
Texas
Trial Court Cause
No. 06-CV1249
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a partial summary judgment signed May 17, 2007, and a final
judgment signed January 23, 2008 .  On December 1, 2008, appellant filed an
agreed motion to dismiss the appeal because the case has settled.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed
December 11, 2008.
Panel consists of Chief Justice Hedges and Justices
Anderson and Seymore.